OR1Cipuilm.                                         04/19/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 22-0070


                                         DA 22-0070
                                                                        FILED
 DAVID SNYDERS,
                                                                         APR 1 9 2022
                                                                      Bovvn Greenwood
              Plaintiff and Appellant,                              Clerk of Supreme Court
                                                                       State of Montana



       v.                                                          ORDER

 PROFESSIONAL PROPERTY MANAGEMENT,

             Defendant and Appellee,


       Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including May 23, 2022, within which to prepare, file, and serve Appellant's opening
brief on appeal.          Let-
      DATED this     k   c1 day of April, 2022.
                                                  For the Court,




                                                  Chief Justice